Citation Nr: 0521053	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to herbicide exposure.

2.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from May 1963 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2004, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the claims file.

The Board notes that the veteran initially expressed 
disagreement as to all of the claims denied on his March 2003 
rating decision, including those for service connection for 
skin cancer, a back disability, internal bleeding, and kidney 
stones.  However, on his June 2003 substantive appeal (VA 
Form 9), the veteran indicated that he was appealing only the 
issues of service connection for skin cancer and kidney 
stones.  Therefore, the veteran has not perfected appeals as 
to his claims for service connection for a back disability 
and internal bleeding, and we will confine this discussion to 
the issues as set forth on the first page, above.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
November 1964 to February 1966; therefore exposure to 
herbicides during service is presumed.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's skin 
cancer, first manifested many years after service, is due to 
in-service symptomatology or pathology, or exposure to 
herbicide agents.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of kidney stones, or any other kidney 
disorder.

CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein, to 
include as a result of in-service exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.309(e) (2004).

2.  The veteran does not have kidney stones, or any other 
kidney disorder, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In May 1963, the veteran underwent a service entrance 
examination.  He reported no history of kidney stones.  In 
February 1966, the veteran reported a history of kidney 
stones or blood in his urine, when asked to check a box as 
"yes" or "no".  It appears he initially answered "yes" 
when asked whether he had any illness or injury other than 
those already noted, and indicated "kidney trouble in 
November 1965, Vietnam."  However, these notations then 
appear to have been crossed out.  In March 1966, the veteran 
reported a history of kidney stone or blood in his urine.  He 
reported no history of having worn a brace or back support.  
On examination, his endocrine system and skin were normal.  
No significant abnormalities were noted.

May 1973 private hospitalization records from All Saints 
Hospital show the veteran was diagnosed with, and treated 
for, kidney stones.  It was reported that he had a previous 
history of an incident of kidney stones, while in Vietnam.

Private hospitalization records from North Hills Hospital, 
dated in May 1992, show the veteran was treated for diagnosed 
basal cell carcinoma.

Private treatment records from Texoma Dermatology Clinic, 
dated from July 1996 to November 1997, show treatment for 
diagnosed basal cell carcinoma.

A May 2002 VA outpatient record shows the veteran had soft 
papular lesions on his trunk and extremities, and had had 
numerous "skin cancers" removed.  The examination was 
essentially benign, except for multiple white scars from 
excisions of skin lesions, as well as papules scattered over 
his trunk.  The right pinna had been surgically reconstructed 
following removal of a growth.

An August 2002 VA outpatient record shows the veteran had 
several skin lesions over the trunk, consistent with skin 
cancers.  He had a history of prior skin cancers, and they 
were recurring.  The assessment was "rule out" skin cancer 
over the right neck, right upper back, left back, right 
chest, and left upper chest.

September and October 2002 VA records show the veteran 
underwent excision of skin cancers of the right side of the 
neck and chest.  The diagnosis was basal cell cancers of the 
neck and chest.

In a November 2002 written statement, the veteran indicated 
that, within one year after his return from Vietnam, cancers 
had appeared behind his right ear and on his chest and upper 
back.

In February 2003, the veteran underwent VA examination for 
the spine.  His claims file was reviewed.  He said that, 
since a June 1964 airplane crash, he had suffered pain in his 
renal area, but had no surgeries done.  He stated he had a 
kidney stone in service, but none for the last fifteen years.  
He said the stones passed by themselves and he never had any 
surgery done.  He stated that in service he had been seen for 
renal colic.  He also reported that he had had multiple skin 
cancers removed from his body.

On examination, the veteran had multiple scars on his back 
and abdominal area.  It was noted that he had also had a skin 
cancer removed from his right ear.  The diagnoses were a 
history of renal colic; history of kidney stones, resolved, 
none since the last fifteen years; and a history of multiple 
skin cancers.

In March 2004, the veteran testified at a DRO hearing at the 
RO.  He indicated that he was hospitalized in Vietnam for 
five days in November 1965, for renal colic.  He said that 
was the first time he had problems with his kidneys.  He 
described recurrences of kidney stones at Harris Methodist 
and at All Saints, both in Fort Worth.  He currently had 
problems with urination.  The veteran indicated that right 
after he got back from Vietnam, he had a sore on his right 
ear.  It would come up and go away at different times of the 
year.  It was burned off a few times in the 1980s.  In 1992, 
he had to have surgical reconstruction of his right ear.

In an April 2004 response, Harris Methodist Fort Worth 
Hospital indicated it needed more specific dates to search 
for records of the veteran's treatment.

In a January 2005 written statement, the veteran indicated he 
was unable to provide more specific information regarding his 
treatment in Oklahoma City or the dates of his treatment at 
Harris Methodist Hospital.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an October 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed May 2003 statement of 
the case (SOC) and June 2004 and February 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the May 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities, including 
malignant tumors, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  Although cancers are 
included, kidney stones are not included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

C.  Skin Cancer

The veteran has contended that he should be service connected 
for his skin cancer, both as directly related to his active 
military service and as secondary to herbicide exposure in 
service.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

It has been established by the service department that the 
veteran served in Vietnam from November 1964 to February 
1966.  Therefore, he is presumed to have been exposed to an 
herbicide agent.

However, the Board notes that the veteran's claimed skin 
cancer is not one of the above-listed presumed disabilities 
based upon herbicide exposure.  Therefore, service connection 
is not warranted on a presumptive basis, given the veteran's 
specific diagnosis.

The Board has also considered whether the claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, 
the service medical records do not reflect treatment for a 
skin disorder, and the first time treatment is shown post-
service is in May 1992, more than 25 years after separation 
from service.  This is well beyond the presumption law for 
cancers not related to Agent Orange, which requires 
manifestation to a 10-percent degree within the first post-
service year.

Furthermore, there is no medical evidence of record that 
relates the veteran's current diagnosis of skin cancer with 
his military service in general, or his herbicide exposure 
specifically.  Therefore, while the veteran contends that his 
skin cancer is the result of his service, either on a direct 
basis, or as related to herbicide exposure, the Board cannot 
make such a finding based upon the evidence of record.

C.  Kidney Stones

As detailed above, the veteran has also contended that he 
suffers from kidney stones that are related to his military 
service.  While the veteran's service medical records are 
somewhat vague regarding treatment for kidney stones, it does 
appear that he incurred one incident of the disorder while on 
active duty, in November 1965.  However, his kidneys were 
shown to have been normal upon his separation from service in 
1966.  The associated medical evidence does show the veteran 
again was diagnosed with kidney stones in May 1973.

However, there is no subsequent medical evidence showing any 
other treatment or diagnosis for kidney stones or any kidney 
disorder.  Indeed, the veteran indicated during his February 
2003 VA examination that he had incurred no kidney stones for 
fifteen years.  While the veteran indicated to the DRO during 
his March 2004 hearing that he currently had problems with 
urination, there is no medical evidence of this symptom.  
Moreover, there is no professional opinion showing that the 
veteran currently has this or any other symptom that is 
associated with his apparent occurrence of kidney stones in 
November 1965, nearly 30 years ago.

As stated above, to satisfy the elements of service 
connection, there must be evidence of a current disability.  
While there is evidence indicating that the veteran probably 
suffered from kidney stones in service, there is no evidence 
that he has a current disability that is related to this 
problem.  Therefore, the Board cannot grant service 
connection.

D.  Conclusion

The Board recognizes that the veteran believes that his 
diagnosed skin cancer is related to service, and that he 
currently has a kidney disorder that is related to service.  
The veteran's sincerity is not in question.  However, while 
he is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the 
claims for service connection for skin cancer, including as 
due to exposure to herbicides, and for kidney stones, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for skin cancer, including as due to 
herbicide exposure, is denied.

Service connection for kidney stones is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


